      Case 1:15-cv-02739-LAP Document 126 Filed 12/06/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA, S.A.U. and
PETERSEN ENERGÍA, S.A.U.,
                     Plaintiffs,

       - against -

ARGENTINE REPUBLIC and YPF S.A.,              Case Nos.
                     Defendants.              1:15-cv-02739-LAP

ETON PARK CAPITAL MANAGEMENT, L.P.,           1:16-cv-08569-LAP
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,
                     Plaintiffs,

       - against -

ARGENTINE REPUBLIC and YPF S.A.,

                     Defendants.




               DECLARATION OF ARMANDO BETANCOR ÁLAMO
         Case 1:15-cv-02739-LAP Document 126 Filed 12/06/19 Page 2 of 5



Pursuant to 28 U.S.C. § 1746, I, Armando Betancor Álamo, declare as follows:

       1.      I am a lawyer residing in Madrid, Spain. I am the receiver for the bankruptcy

estates of plaintiffs Petersen Energía Inversora S.A.U. and Petersen Energía S.A.U. (the

“Petersen plaintiffs”). I was appointed to the receiver position by the Mercantile Court Number

3, in Madrid, Spain, in cases nos. 523/2012 and 405/2012. I make this declaration based on

personal knowledge unless otherwise specified.

       2.      My charge as the Petersen plaintiffs’ receiver is to administer their estates and the

claims of their creditors in accordance with the court-approved liquidation plan. Pursuant to that

plan, the Petersen plaintiffs entered into a claim prosecution agreement with Prospect (a

subsidiary of Burford) in March 2015 in order to press this case in an attempt to secure a

monetary recovery for the estates and their creditors. In addition, as the receiver, I have

knowledge of and access to important legal and financial details of the estates that is directly

relevant to litigation decision-making. In that capacity, I have remained closely involved in the

Petersen’s plaintiffs’ prosecution of this case, including attending hearings and participating in

strategy discussions.

       3.      On February 27, 2019, Argentina and YPF commenced proceedings in two

separate Spanish civil courts (the “Spanish proceedings”) against the Petersen plaintiffs and

Prospect in a second (and belated) attempt to challenge the agreement, executed in accordance

with the liquidation plan, by which Burford is funding this lawsuit in the Southern District of

New York. More specifically, Argentina and YPF have argued that the claim prosecution

agreement is a “simulated” agreement intended to deprive Argentina and YPF of the right to

purchase the claims that the Petersen plaintiffs are pursuing. Those two Spanish civil courts

rejected Argentina and YPF’s efforts to circumvent proceedings before the bankruptcy court,


                                                 1
           Case 1:15-cv-02739-LAP Document 126 Filed 12/06/19 Page 3 of 5



which had authorized the Petersen plaintiffs’ litigation financing. Argentina and YPF have

appealed those decisions.

          4.   I recently learned that, in addition to that lawsuit, a criminal investigation open in

Argentina under the direction of an Argentine federal judge has been expanded to include an

investigation of the Petersen plaintiffs, their original owners, their litigation funder, and me

personally as the receiver. I understand that the investigation includes allegations that the claim

prosecution agreement I executed with Burford was fraudulent and that criminal charges of

public administration fraud are being considered against me, the Petersen plaintiffs, Burford, and

others.

          5.   I learned of the criminal investigation when the federal judge directing it

authorized the transmission of a letter rogatory, dated February 12, 2019, to the Spanish

bankruptcy court where the Petersen plaintiffs’ bankruptcy proceedings are taking place. That

letter was received by Spanish authorities in early September 2019 and I was served with it on

November 7, 2019. That letter rogatory contains, among other things, a request for information

concerning the claim prosecution agreement, its execution, and a list of criminal statutes

purportedly relevant to the alleged conduct under investigation. A true and correct copy of that

letter rogatory is attached as Exhibit A to this declaration.

          6.   On November 29, 2019, I objected to the Spanish bankruptcy court’s compliance

with the Argentine letter rogatory. My brief to that court explains that enabling the government

to pursue a litigation-motivated investigation of me endangers me and my ability to discharge my

obligations as the Petersen plaintiffs’ receiver.

          7.   Worse, as my brief explains, I have reason to believe that the scope of that

investigation has now grown beyond what is described in the letter rogatory. On November 29,


                                                    2
         Case 1:15-cv-02739-LAP Document 126 Filed 12/06/19 Page 4 of 5



2019, I informed the bankruptcy court that a new “denuncia” had been filed in the same

investigation described in the Argentine letter rogatory. That denuncia, dated March 1, 2019,

raises specific criminal allegations concerning the long-ago court-approved claim prosecution

agreement between the Petersen plaintiffs and Burford. A true and correct copy of my

submission to the bankruptcy court is attached as Exhibit B to this declaration. That submission

contains a true and correct copy of the denuncia.

       8.      I also informed the bankruptcy court that, as part of the investigation, an

Argentine Public Prosecutor has analyzed the allegations in the recent denuncia and concluded

those allegations fall within the scope of the ongoing criminal investigation that was the subject

of the letter rogatory. A true and correct copy of the Public Prosecutor’s opinion is included in

my submission to the bankruptcy court (which is attached as Exhibit B to this declaration).

       9.      I do not feel safe traveling to Argentina under these circumstances. I have so far

refused to do so out of a sincere fear for my safety and liberty as a result of this apparently

litigation-motivated criminal investigation. My counsel has confirmed the significant risks

associated with this criminal investigation and has counseled me to continue to avoid travel to

Argentina. If the Petersen plaintiffs are forced to litigate this case in Argentina, I will be unable

to attend proceedings in person and unable to participate in the litigation to the extent I have so

far. That outcome would put the Petersen plaintiffs at a significant disadvantage, given the role I

have maintained in the litigation so far.

       10.     Finally, pursuant to my duties under Spanish law, I will share the content of this

declaration with the Spanish bankruptcy court.




                                                  3
       Case 1:15-cv-02739-LAP Document 126 Filed 12/06/19 Page 5 of 5




I declare under penalty of perjury under the laws of the United   States of America that the
foregoing is true and correct.

Executed on December 4,2019




                                             Armando               Alamo




                                                4
